
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35


TENANCY AGREEMENT FOR SUCHUN INDUSTRIAL SQUARE


        This Tenancy Agreement is made between:

A—China-Singapore Suzhou Industrial Park Land Co., Ltd.
 (hereinafter referred to as "Landlord"); AND

B—Benchmark Electronics (Suzhou) Co., Ltd.,
 (hereinafter referred to as "Tenant")

Under relevant laws and legislation of the People's Republic of China on the
basis of equality and friendly negotiation on 19 August 2002.

Hereinafter collectively referred to as "Parties" and individually as a "Party
".

IT IS AGREED between the Parties that

1The Landlord lets and the Tenant takes the interest in the Premises upon all
the terms and conditions of this Tenancy;

2All the clauses of this Tenancy as the following shall be read and construed as
a whole, and the Tenant covenants with the Landlord to be bound by the following
terms and conditions in each unit and vice versa.


PARTICULARS OF TENANCY



1
 
PREMISES
 
:
 
The Premises refers to:
 
 
 
 
 
 
(i)
 
The ready-built factory, Block 1 Unit A ("Building") of SuChun Industrial Square
erected in the land known as No. 428 Xing Long street Su Chun Road, Suzhou
Industrial Park thereon containing a gross built-up area of approximately Eleven
Thousand One Hundred and Thirty-three (11,133.13) square meters ("Gross Floor
Area"); and
 
 
 
 
 
 
(ii)
 
Any Landlord's installations within the Premises. The Gross Floor Area has been
subject to final survey by the Authorities and the Authorities have confirmed
that the actual area equals the Gross Floor Area. The Premises is more
particularly delineated and edged in red on the plan in Annex 1.
2
 
APPROVED USE
 
:
 
Manufacture of printed circuit board assemblies and systems as well as
engineering, design, manufacturing, assembly, testing and processing of
electronic products and systems integration; the sale of the Company's products
and after sales services.
3
 
TERM OF TENANCY
 
:
 
Three (3) years and Three (3) months (including the Rent Free Period and Rent
Period), Term, from 1 September 2002 to 30 November 2005.
4
 
POSSESSION DATE
 
:
 
The first day of the TERM, that is 1st day of September 2002 ("Possession Date")
5
 
RENT
 
:
 
Rent is to be paid during Rent Period at an annual rent of:
 
 
 
 
 
 
 
 
 

1

--------------------------------------------------------------------------------


 
 
 
 
 
 
(a)
 
Renminbi One Million Seven Hundred Seventy-Two Thousand Five Hundred Twenty-Nine
and Cent Sixty-Seven (RMB1,772,529.67) for a twelve (12) month period commencing
from the first day of the Rent Period and ending on 30thday of November 2003
("the first year of the Rent Period") calculated at the rate of Renminbi One
Hundred Fifty-Nine and Cents Twenty-One (RMB159.21) per square meter per annum
of the Gross Floor Area to be paid by quarterly installments of Renminbi Four
Hundred Forty-three Thousand One Hundred Thirty-Two and Cent Forty-Two
(RMB443,132.42) on the Due Dates except where pro-rated in accordance with
Clause 2 of this Tenancy;
 
 
 
 
 
 
(b)
 
Renminbi One Million Nine Hundred Ninety-Four Thousand and Ninety-Five and Cent
Eighty-eight (RMB1,994,095.88) for a twelve (12) month period commencing from
the day immediately following the expiration of the first year of the Rent
Period and ending on 30th day of November 2004 ("the second year of the Rent
Period") calculated at the rate of Renminbi One Hundred Seventy-Nine and Cents
Eleven (RMB179.11) per square meter per annum of the Gross Floor Area to be paid
in advance by equal quarterly installments of Renminbi Four Hundred Ninety-Eight
Thousand Five Hundred Twenty-Three and Cent Four Thousand Eight Hundred
Seventy-Six and Cent Ninety-Seven (RMB498,523.97) on the Due Dates;
 
 
 
 
 
 
(c)
 
Renminbi Two Million Two Hundred Fifteen Thousand Six Hundred Sixty-Two and Cent
Nine (RMB2,215,662.09) for a twelve (12) month period commencing from the day
immediately following the expiration of the second year of the Rent Period and
ending on 30th day of November 2005 ("the third year of the Rent Period")
calculated at the rate of Renminbi One Hundred Ninety-Nine and Cents Two
(RMB199.02) per square meter per annum of the Gross Floor Area to be paid in
advance by equal quarterly installments of Renminbi Five Hundred Fifty-Three
Thousand Nine Hundred and Fifteen and Cent Fifty-Two (RMB553,915.52) on the Due
Dates except where pro-rated in accordance with Clause 2 of this Tenancy.
6
 
RENT FREE PERIOD
 
:
 
Rent Free Period is a total period of Three (3) months commencing from the
Possession Date and ending on 30th day of November 2002 (both dates are
inclusive). During Rent Free Period, the Tenant shall pay all charges (including
but not limited to Service Charge) as may be payable under this Tenancy except
the Rent.
7
 
RENT PERIOD
 
:
 
Rent Period is a period of Thirty-Six (36) months, commencing from the 1st day
of December 2002 and ending on 30th day of November 2005.
 
 
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------


8
 
SERVICE CHARGE
 
:
 
Service Charge is to be paid during the Term at a annual rate of Renminbi Five
Hundred Fifty-Three Thousand Nine Hundred Fifteen and Cent Fifty-Two
(RMB553,915.52) only payable by equal quarterly installments of Renminbi One
Hundred Thirty-Eight Thousand Four Hundred Seventy-Eight and Cent Eighty-Eight
(RMB138,478.88) each on the Due Dates except where pro-rated in accordance with
Clause 2 of this Tenancy.
 
 
 
 
 
 
The Service Charge is calculated at the rate of Renminbi Forty-Nine and Cent
Seventy-Five (RMB49.75) per square meter per annum of the Gross Floor Area,
unless otherwise stated herein.
9
 
DUE DATES
 
 
 
The dates on which the payments of Rent and Service Charge are due under this
Tenancy, which shall be the 1st day of each of the months of January, April,
July and October in every year during the Term.
10
 
SECURITY DEPOSIT
 
:
 
Cash in the sum of Renminbi Four Hundred Ninety-Eight Thousand Five Hundred
Twenty-Three and Cent Ninety-Seven only (RMB498,523.97) equivalent to Three (3)
months' rental of the second year Rent Period.
11
 
UTILITY DEPOSIT
 
:
 
Cash in the sum of Renminbi One Hundred Sixty-Six Thousand One Hundred
Seventy-Four and Cent Sixty-Six only (RMB166,174.66) equivalent to One (1)
month's rental of the second year Rent Period. The Utility Deposit shall be paid
on or before the Date of Possession.
12
 
BANK ACCOUNT OF SIP LAND
 
 
 
For payment, the bank account details are as the following;  
 
 
 
 
 
 
(i)
 
Payee's name : China-Singapore Suzhou Industrial Park Land Co.,Ltd.  
 
 
 
 
 
 
(ii)
 
RMB Account No: 321-98010551-22  
 
 
 
 
 
 
(iii)
 
Bank : Agriculture Bank of China, Suzhou Industrial Park Sub-Branch
13
 
EFFECTIVE DATE
 
:
 
This Tenancy Agreement shall become effective upon both Parties' execution of
this Agreement; however, the Term of the Tenancy shall commence on 1st of
September 2002.
14
 
ESTATE
 
:
 
Suchun Industrial Square, No. 428 Xing Long Street, Suzhou Industrial Park.
15.
 
UTILITY PROVIDER
 
:
 
Telecommunication: China Telecom
Electricity: Suzhou Power Supply Bureau
Water, Sewerage: Suzhou Industrial Park Public Utilities Co Ltd
16.
 
REFURBISHMENT WORKS
 
:
 
Such as external painting, roofing works, upgrading of utility provisions and
other similar refurbishment.

3

--------------------------------------------------------------------------------


GENERAL TERMS AND CONDITIONS


    PART ONE   FITTING OUT OF PREMISES, PROVISION OF EM
SERVICES, RENT & SERVICE CHARGE 1.   Fitting Out    
1.1
 
The contractors employed by the Tenant may carry out fitting out activities in
the Premises from the Possession Date.
1.2
 
The Tenant shall submit its plan for fitting out and seek the prior written
endorsement of the Landlord and government authorities ("Authorities") before
commencing any fitting out activities. Upon Landlord's receipt of Tenant's
request for Landlord's written endorsement, Landlord shall advise Tenant in
writing within five (5) business days of receipt of such request of Landlord's
endorsement or rejection and the reasons therefore. Landlord, upon Tenant's
request, shall exercise its best efforts to assist Tenant in obtaining any
necessary approvals from the Authorities.
1.3
 
The Tenant shall accept the guidance from the Landlord and/ or its authorized
persons while carrying out fitting out.
1.4
 
The Tenant shall, at its own cost and expense, remove debris and remedy damage
to the Premises caused by the Tenant's contractors.
2.
 
Payment of Rent
2.1
 
The Tenant shall pay Rent in accordance with this Tenancy. The Rent shall be
payable on the Due Dates with effect from the first day of the Rent Period.
2.2
 
On or before the first day of the Rent Period, the Tenant shall pay the
pro-rated Rent payable for the first day of the Rent Period to the day
immediately preceding the next Due Date. When required under this Tenancy, Rent
and Service Charge shall be pro-rated in accordance with the following formulae:
 
 
Pro-rated Rent or Service Charge = (Actual days in period for which Rent or
Service Charge is pro-rated ÷ 365) × applicable annual Rent or Service Charge.
2.3
 
If any of the Due Dates falls on a Non-Working Day, the Tenant shall be liable
to pay the relevant Rent payment due on such date only on the first Working Day
immediately following such date.
3.
 
Provision of Estate Management (EM) Services & Payment of Service Charge
3.1
 
The Landlord shall provide the EM Services as referred to in Annex 2 herein in
accordance with this Tenancy. In consideration, the Tenant shall pay Service
Charge as charged or imposed by the Landlord in accordance with this Tenancy,
which shall be payable on the Due Dates with effect from the Possession Date.
3.2
 
On or before the Possession Date, the Tenant shall pay the pro-rated Service
Charge for the period from the Possession Date to the day immediately preceding
the next Due Date, except as provided for in Clause 10.1.
3.3
 
If any of the Due Dates falls on a Non-Working Day, the Tenant shall be liable
to pay the relevant Rent payment due on such date only on the first Working Day
immediately following such date.
3.4
 
The Service Charge shall be fixed for the Term of this Tenancy and any
extensions thereof under Section 30 of this Agreement.
 
 
 
 
 
 
 

4

--------------------------------------------------------------------------------


4.
 
Interest & Other Payments
4.1
 
The Tenant shall pay interest at the rate of two percentage points (2%) above
the 12-month working capital lending interest rate of the Bank of China, Suzhou
Branch of the due date in respect of any outstanding monies due and payable
under the Tenancy from the due dates until full payment is received by the
Landlord.
4.2
 
The Tenant shall pay the interest without demand and deduction all other sums
due and payable under this Tenancy.
5.
 
Security Deposit
5.1
 
A sum of Renminbi Four Hundred Ninety-Eight Thousand Five Hundred Twenty-Three
and Cent Ninety-Seven (RMB498,523.97) which is equivalent to Three (3) months'
of the second year Rent Period and shall be paid by the Tenant in the following
manner:
 
 
 
 
a)
 
A sum equivalent to Two (2) months' rent of the second year Rent Period within
the 7 working days of the signing of the Letter of Offer, and
 
 
 
 
b)
 
A sum equivalent to One (1) month's rent of the second year Rent Period within
the 7 working days of the signing of the Tenancy Agreement.
 
 
Landlord hereby agrees and acknowledges that it has already received good funds
in the amount of Renminbi Three Hundred ThirtySix Thousand Five Hundred
Eighty-Four and Cent Forty-Six (RMB 336,584.46) from Tenant for the portion of
the Security Deposit required under Section 5.1(a). Since the amount Landlord
actually received from Tenant is greater than the amount required by
Section 5.1(a), the Parties agree that Tenant may deduct the difference in the
amount of Renminbi Four Thousand Two Hundred and Thirty Five and Cent Thirteen
(RMB4,235.13) from its first Rent payment, unless Landlord refunds said amount
to Tenant prior to Tenant making the first Rent payment.
5.2
 
The Security Deposit shall not be deemed or treated as payment of Rent or
Service Charge or any part thereof by the Tenant but shall be used by the
Landlord as security for the due performance of the Tenant' s Obligations and
against any damages to the Premises traced back to the Tenant's activities.
5.3
 
The Landlord shall be entitled to make deductions from the Security Deposit to
remedy the breach of the Tenant's Obligations or damage to the Premises traced
back to the Tenant's or its authorized person's activities. The Security Deposit
shall be maintained throughout the Term.
5.4
 
Where the Landlord has used the whole or part of the Security Deposit in
accordance with Clause 5.3, the Landlord shall issue a seven (7) days' written
notice to the Tenant stipulating the amount of the Security Deposit used, and
the Tenant shall pay the Landlord upon the expiry of the notice the amount
stated therein.
5.5
 
In the event that the remedial cost for the damage or breach exceeds the
Security Deposit, the Landlord shall issue a seven (7) days' written notice to
the Tenant to pay the excess remedial cost and replace the Security Deposit upon
the expiry of the notice.
5.6
 
In the event that this Tenancy is terminated prior to the expiration of the Term
or any extensions thereof, the Security Deposit shall be handled in accordance
with Clause 32, 35, or 36, as applicable.
5.7
 
The Landlord shall return the Security Deposit without interest within thirty
(30) days from the expiration of Term subject to Clause 5.6 and such deductions
permitted under Clause 5.3.
 
 
 
 
 
 
 

5

--------------------------------------------------------------------------------


 
 
PART TWO
 
OTHER CHARGES
6
 
Property Tax
6.1
 
The Landlord shall pay property tax and land use fees payable in respect of the
Premises.
6.2
 
In the event that the Tenant erects any structure on the Premises causing the
property tax to be increased by the Authorities, the Tenant shall be liable to
pay such tax increment to the Authorities. Where such tax increment is charged
to the Landlord, the Tenant shall reimburse the Landlord for the tax paid.
7
 
Outgoings in Respect of Tenant's Business
7.1
 
The Tenant shall pay all costs, expenses and taxes whatsoever which may be
imposed or charged upon or in respect of the Tenant's business operations in
order to ensure that the Tenant's failure to pay the same does not affect or
prejudice the Landlord's interest in the Premises and/or the Estate.
8
 
Cost of Documents & Leasing Permit
8.1
 
The Parties shall each bear their own stamping and legal costs for this Tenancy.
8.2
 
The Parties shall equally be liable for all reasonable expenses incurred for the
preparation, stamping and issuance of future documents related to this Tenancy
unless otherwise required by the Law.
8.3
 
The Landlord shall procure Leasing Permit at its own cost and assist the Tenant
to register this Tenancy with the Authorities. The cost for such registration
shall be shared equally by the Parties.
9
 
Cost of Enforcement
9.1
 
The Party in breach of this Tenancy shall pay all reasonable costs and expenses
incurred by the other Party in connection with the enforcement of this Tenancy
to be observed or performed by the Party in breach.
 
 
PART THREE
 
UTILITIES
10
 
Provision of Connection to Utilities
10.1
 
On or before the Possession Date, the Landlord shall, at its own expense,
provide the Premises and/or the Building with connections to electricity, water,
telecommunication/telephone lines, and sewage utilities for the capacity as
stated in Annex 3. If, within forty-five (45) days of Tenant making application
and necessary payment for utilities, such utilities are not available in the
capacity stated in Annex 3 by the Possession Date, Tenant shall be permitted to
take possession of the Premises, but shall be excused from paying Rent and/or
the Service Charge for the time such utility connections are not available. The
Landlord shall be responsible to rectify any defects affecting such utility
connections and bear the cost of such rectification works, except where it can
be demonstrated that the defect has been caused by the Tenant's activities.
10.2
 
Subject to the Landlord's and or relevant Authorities' approval, in the event
that the Tenant requires higher capacity of electricity, water,
telecommunication, and/or sewage utilities than stated in Annex 3 for the
Premises, the Tenant shall pay the additional engineering connection,
enhancement or such other fees imposed by the Authorities in relation to the
additional connections and/or capacity for the said utilities.
 
 
 
 
 
 
 

6

--------------------------------------------------------------------------------


10.3
 
The Tenant agrees that the Landlord, its authorized persons or the Utility
Providers shall be allowed to enter the Premises during reasonable business
hours for the purpose of inspection, measurement, survey, maintenance, repair or
for the installation of water, electricity, telephone, telecommunication or
other public utility connections, provided Tenant is provided with prior written
notice at least three (3) business days prior to the entry. Any resulting
inconvenience or disturbance that does not unduly interfere with Tenant's
business operations thus caused shall not be a cause for the termination of this
Agreement or an action for damages by the Tenant.
11
 
Supply of Utilities and Payment of Utility Charges
11.1
 
Notwithstanding Clause 10, the Landlord is not responsible for the continuity of
supply or the quality of utilities provided by the Utility Providers for the
Premises.
11.2
 
Where the Tenant requires additional capacity of, variety of utilities and/or
connections thereto, the Tenant shall make the necessary application to the
Utility Providers, subject to the approval of Authorities (if required) and the
prior written approval of the Landlord, which shall not be unreasonably
withheld. The Tenant shall at its own cost and expense, be responsible for the
installation, connection and maintenance of such additional utility connections.
11.3
 
The Tenant shall be responsible for all charges, taxes and duties in respect of
all utilities used by the Tenant; however, except for telecommunication charges,
Tenant shall reimburse the Landlord for all charges, taxes and duties paid by
the Landlord directly to the Utility Providers in advance for the Tenant in
relation to the utilities for the Premises. Tenant shall be responsible for
paying directly to the telecommunication utility provider for telecommunication
lines used by Tenant.

12   Utility Deposit
12.1
 
The Tenant shall place an Utility Deposit with the Landlord for the purposes of:
 
 
(i)
 
Reimbursement to the Landlord for the Landlord's advance payment of the deposit
on the Tenant's behalf to the Utility Providers to secure the connection and
supply of utilities to the Premises; and
 
 
(ii)
 
For the due performance of the Tenants Obligations under Clause 11.
 
 
Landlord represents and warrants that the Utility Deposit shall be sufficient to
cover the deposit for all utilities needed by Tenant to carry on its operation
at the Premises and Landlord shall fully indemnify Tenant against any other
deposit required by a Utility Provider of Tenant for utilities supplied to the
Premises.
12.2
 
The Landlord shall be entitled to utilize the whole or part of the Utility
Deposit for the purpose of remedying the Tenant's breach under Clause 11. The
amount of the Utility Deposit shall be maintained throughout the Term.
12.3
 
Where the Landlord has used the Utility Deposit in accordance with Clause 12.2,
the Landlord shall issue a seven (7) days' written notice to the Tenant
stipulating the amount of the Utility Deposit used, and the Tenant shall pay the
Landlord upon the expiry of the notice the amount stated therein.
12.4
 
In the event that the Utility Deposit is insufficient to remedy the Tenant's
breach under Clause 11, the Landlord shall issue a seven (7) days' written
notice to the Tenant to pay the difference and to replace the Utility Deposit
upon the expiry of the notice.
12.5
 
The Landlord shall return the Utility Deposit without interest within thirty
(30) days from the expiration of Term or early termination of the Term under
Clause 36 subject to Clause 12.2.
 
 
 
 
 
 
 

7

--------------------------------------------------------------------------------



 

 

PART FOUR

 

USE OF PREMISES AND BUILDING
13
 
Change of Name or Legal Representative
13.1
 
The Tenant shall submit the copy of its business license to the Landlord.
13.2
 
The Tenant shall within one (1) month from the change of its name or its legal
representative give the Landlord the copy of its new business license.
14
 
Approved Use of Premises
14.1
 
The Premises shall only be used for the Approved Use.
14.2
 
The Tenant must obtain the prior written consent of the Landlord and if
necessary the Authorities, to vary the Approved Use.
15
 
No Assignment/Subletting Without Consent
15.1
 
The Tenant shall not transfer, assign, charge, create a trust or agency,
mortgage, let, sublet, grant a license or part with or share the possession or
occupation of the Premises in whole or in part, unless the Tenant has obtained
the prior written consent of the Landlord (which such consent shall not be
unreasonably withheld) and the Authorities (if necessary).
15.2
 
The Landlord shall not transfer, assign, charge, create a trust or agency,
mortgage this Tenancy or the Premises (including the land use rights to the
Premises and the building ownership rights of the Building), in whole or in
part, unless the Landlord has notified the Tenant thirty (30) days in advance in
writing of any such assignment, charge, etc. In the case of an assignment of
this Tenancy, the assignee shall assume all rights and obligations of the
Landlord under this Tenancy failing which the Tenant shall have the right to
terminate this Tenancy by serving the Landlord thirty (30) days' prior written
notice. In the case of a charge or mortgage of the Premises (other than by way
of an assignment), the Landlord shall endeavor to procure a written consent from
the chargee or mortgage to this Tenancy and failing which the Tenant shall have
the right to terminate this Tenancy by serving the Landlord thirty (30) days'
prior written notice.
16
 
Commencement of Operations
16.1
 
The Tenant shall not commence operation in the Premises after the
installation(s) of any type of machinery or equipment have been completed until
a final inspection of the installation(s) has been carried out and written
approval to commence operation is given by the Landlord and (if required) by the
Authorities. The Landlord and/or its authorized persons shall conduct the final
inspection within seven (7) calendar days of receiving the written notice from
the Tenant to inspect the installation(s), and shall notify Tenant in writing
within three (3) calendar days of such final inspection of Landlord's approval
or rejection (and the reasons therefor).
17
 
Design Load of the Premises
17.1
 
The Tenant shall comply with the design load prescribed for the Building as
stated in Annex 3. The Tenant shall not use or load the walls, ceiling or
structure of the Building so as to cause strain damage or interference with the
structural parts, load-bearing framework, roof, foundations, joists and external
walls of the Building.
17.2
 
Where necessary, the Tenant shall at its own expense, and subject to the prior
written consent of the Landlord and (if required) the Authorities, provide
additional suitable and proper foundation for all machinery and equipment
installed by the Tenant in the Building or on the Premises.
 
 
 
 
 
 
 

8

--------------------------------------------------------------------------------


17.3
 
The Tenant accepts the Premises with the knowledge that the apron slabs, drains
and driveways are laid directly on the ground with services laid in the ground.
17.4
 
The Tenant shall not cause or permit any demolition, or the like on or into the
partitioning walls which separate the Premises from other units within the
Building. The Tenant shall not use the partitioning walls to support or cause to
support any load or object.
18
 
Use of the Premise
18.1
 
The Tenant shall not place any object, container or vehicle within the Premises
which may cause any damage or injury to any property or person.
18.2
 
The Tenant shall not use, store or permit to be used or stored in or on the
Premises any dangerous or explosive materials without the prior written consent
of the Landlord and the Authorities. Landlord hereby gives consent to Tenant to
use the materials specified in Annex 4 on the Premises.
18.3
 
The Tenant shall not install or use any of the Tenant's installations that
causes heavy power surge, high frequency voltage and current, noise, vibration
or any electrical or mechanical interference or disturbance whatsoever which may
affect the operations of the installations of the Landlord and other occupants
of the Estate.
18.4
 
The Tenant shall not change the appearance of the Building and the Landlord's
installations in the Premise without the prior written consent of the Landlord
(which such consent shall not be unreasonably withheld) and (if required) the
Authorities.
19
 
Safety of the Building
19.1
 
Notwithstanding the Landlord providing security patrol within the Estate, the
Tenant shall provide adequate security services for the Premises; the Tenant
shall not hold the Landlord liable for any losses which may result from
break-ins, theft, trespass, robbery or such other damage in the Premises or the
Estate, unless such damage is proximately caused by Landlord's failure to
provide security patrol within the Estate. Landlord hereby agrees to allow
Tenant to connect its security system for the Premises to Landlord's guardhouse
through the wireless connection.
19.2
 
The Landlord shall not be liable to the Tenant in respect of any accident,
injury, loss or damage to the Tenant or its property, its authorized persons or
their property, its visitors other than such accident, injury, loss or damage
proximately caused by the Landlord's breach of this Agreement, negligence or
willful misconduct and in such an event, the Landlord's liability shall be
limited to direct losses incurred by the Tenant.
20
 
Landlord's Right of Inspection and Entry to the Premises
20.1
 
The Tenant shall permit the Landlord and its authorized persons to enter upon
the Premises during reasonable business hours to:
 
 
(i)
 
Provide EM Service
 
 
(ii)
 
View or examine the state or condition of the Premises, Landlord's Installations
or the Building;
 
 
(iii)
 
Execute any repairs or works to or in connection with the Premises, the
Landlord's installation or the Building which the Landlord may think fit; or
 
 
(iv)
 
Verify, by photographs or other means, that the Tenant's obligations are
observed and performed;
 
 
 
 
 
 
 

9

--------------------------------------------------------------------------------


 
 
PROVIDED THAT prior to entry, the Landlord shall give three (3) business days'
prior written notice to the Tenant stating the purpose of the entry, and
PROVIDED THAT such entry does not unduly interfere with Tenant's business
operations.
20.2
 
Upon the Landlord's request, which shall not be unreasonable, the Tenant shall
remove any Tenant's installations and objects in the Premises required to be
removed in order to facilitate the activities in Clause 20.1.
20.3
 
Where it is necessary and it is within the Tenant's responsibility under this
Tenancy to do work or repairs, the Landlord may serve the Tenant with a
twenty-one (21) days' written notice specifying work or repairs to be done and
requiring the Tenant to execute the same diligently.
20.4
 
Where it is necessary to engage an external professional party to assess the
damage and/or to render professional services, the Landlord shall seek the prior
approval of the Tenant to engage such external professional party. In the event
that the external professional party determines that the damage is traced to the
Tenant's activities, the Tenant shall bear such reasonable fee and cost of
survey of the external professional party.
20.5
 
Pursuant to Clauses 20.3 and 20.4, the Tenant shall proceed diligently and in a
workman-like manner with the execution of such remedial work or repairs within
the notice period and where the Tenant fails to do so, the Tenant shall permit
the Landlord (who shall not be under any obligation so to do) to execute such
work or repairs and the reasonable cost thereof shall be a debt due from the
Tenant to the Landlord and be forthwith recoverable.
21
 
Refurbishment Works
21.1
 
The Tenant accepts the Premises with full knowledge of Refurbishment Works and
allows the Landlord and/or its authorized person to enter the Premises to
perform such Refurbishment Works. The Landlord shall give at least seven
(7) days' prior written notice to the Tenant of any Refurbishment Works that
might affect the Premises.
21.2
 
The Tenant shall, if requested by the Landlord and within the time stipulated by
the Landlord, at the Tenant's cost and expense, properly and in accordance with
the Tenant's obligations under this Agreement:
 
 
(i)
 
Remove, relocate or modify any or all of the Tenant's installations;
 
 
(ii)
 
Remove or relocate any of the Tenant's or its authorized persons' property
existing within or outside the Building, as the Landlord may specify for the
purpose of permitting the Landlord or its authorized persons to properly carry
out the Refurbishment Works and improving the appearance or aesthetics of the
Building,
 
 
PROVIDED THAT Landlord's request shall not be unreasonable and shall not unduly
interfere with Tenant's business operations.
21.3
 
If the Tenant fails to observe or perform the Tenant's obligations under
Clause 21.2 or any part thereof, the Landlord shall have the right (without
prejudice to any other right or remedy the Landlord may have against the Tenant)
to remove, relocate and/or modify any or every such Tenant's installations and
objects on the Tenant's behalf, and all costs and expenses reasonably incurred
thereby shall forthwith be recoverable from the Tenant as a debt.
21.4
 
In the event that the Landlord requires entry into the Premises for the purpose
of carrying out Refurbishment Works, the Tenant shall permit the Landlord and/or
its authorized persons to enter the Premises provided the Landlord serves a
seven (7) days' prior written notice stating the purpose of the entry to the
Tenant.
 
 
 
 
 
 
 

10

--------------------------------------------------------------------------------



22

 

Notice of Damage
22.1
 
The Tenant shall immediately give the Landlord written notice of any significant
damage of any nature or description that has occurred to the Premises or the
Landlord's installations.
23
 
Responsibility of Damage and Parties' self-help
23.1
 
If the cause of any damage to the Landlord's installations, the Building, the
Premises and/or the Estate can be traced back to the Tenant's or its authorized
persons' activities:
 
 
(i)
 
The Tenant shall reinstate the Landlord's installations, the Building, the
Premises and/or the Estate to the original state or such state as may be
mutually acceptable by the Parties within such reasonable time as the Landlord
may stipulate; and
 
 
(ii)
 
The Tenant shall be responsible for all proceedings, claims, losses, damages,
penalties and liabilities arising out of the damage to the Landlord's
installations, the Building, the Premises, and/or the Estate and such costs and
expenses incurred.
23.2
 
Where the Landlord serves twenty-one (21) days' written notice to the Tenant to
commence reinstatement works pursuant to Clause 23.1 or pursuant to a breach of
any Tenant's obligations under this Agreement, and the Tenant:
 
 
(i)
 
Fails to commence such reinstatement works within the notice period; or
 
 
(ii)
 
Has commenced reinstatement works within the notice period but has failed to
complete the reinstatement works within a reasonable period of time, the
Landlord shall have the absolute discretion to exercise its rights under
Clause 23.3.
23.3
 
The Landlord, in addition to its rights of termination and any other rights and
remedies, shall have absolute discretion to:
 
 
(i)
 
Repair, rectify or make good anything done or omitted to be done by the Tenant
or perform any act which the Tenant is obligated to perform under the Tenancy;
 
 
(ii)
 
Demolish, remove, relocate or modify any Tenant's installations, goods or
articles constructed, substituted or installed by the Tenant in breach of this
Tenancy in the Premises or the Building;
 
 
(iii)
 
Reinstate the Landlord's installations with materials of similar quality and
operational characteristics; or
 
 
(iv)
 
Carry out such other remedial measures as the Landlord thinks necessary.
23.4
 
The Tenant shall pay to the Landlord the cost of all such works and materials
reasonably incurred or used by the Landlord together with an administrative
charge, which shall not be more than the equivalent of ten per cent (10%) of the
said costs, and such cost can be recovered from the Tenant as a debt.
 
 
 
 
 
 
 

11

--------------------------------------------------------------------------------


23.5
 
In the event of any material breach of the Landlord's obligations hereunder, the
Tenant shall issue a twenty-one (21) days' notice stating the reason for the
material breach in writing to the Landlord requesting that the Landlord remedy
or rectify the breach. In the event that the Landlord fails to commence the
remedial or rectification works within fourteen (14) days of the notice or has
commenced remedial or rectification works within such period but fails to
complete the remedial or rectification works within thirty (30) days after the
written notice has been given (unless the work requires a longer period in which
case the longer period shall be applicable), the Tenant, in addition to its
rights of termination and any other rights and remedies, shall have right to
repair, rectify or make good anything done or omitted to be done by the Landlord
or perform any which the Landlord is required to perform under this Tenancy.
 
 
Nothing in this clause shall be deemed to place on the Tenant any obligation to
exercise the above rights.
23.6
 
Under above circumstance, the Landlord shall pay to the Tenant the costs of all
such works and materials used by the Tenant together with an administrative
charge (which shall not be more than the equivalent of ten percent (10%) of the
said costs) and the same shall be recoverable from the Landlord as a debt.
24
 
Indemnity
24.1
 
The Tenant shall be responsible for all loss, injury or damage to any person and
any moveable or immovable property arising out of or in connection with:
 
 
(i)
 
The occupation or use of the Premises; or
 
 
(ii)
 
Any act, neglect, omission or default of the Tenant, its authorized persons
and/or its visitors; or
 
 
(iii)
 
Breach of the Tenant's obligations under this Agreement.
24.2
 
The Tenant shall fully indemnify and keep indemnified the Landlord against all
proceedings, reasonable costs, expenses, claims, losses, damage, penalties and
liabilities in respect of any act, matter or thing done, omitted to be done or
permitted or suffered to be done in contravention of the Tenant's obligations.
24.3
 
The Landlord indemnifies the Tenant in full and holds the Tenant harmless
against all proceedings, costs, expenses, claims, losses, damage, penalties and
liabilities in respect of any act, matter or thing done, omitted to be done or
permitted or suffered to be done in contravention of the Landlord's obligations
hereunder.
24.4
 
The Landlord hereby fully indemnifies the Tenant against its actual losses and
damages, reason stated in writing, arising from any act, omission, default,
misconduct or negligence of the Landlord, its employees, agents and all persons
authorized by it or them in connection with:
 
 
(a)
 
the performance or purported performance of EM Services which the Landlord
agrees to provide hereunder other than losses or damages caused by Tenant;
 
 
(b)
 
the carrying out or purported carrying out of the Refurbishment Works; or
 
 
(c)
 
the exercise or purported exercise of the Landlord's rights of self help under
Clause 23.3; or
 
 
 
 
 
 
 

12

--------------------------------------------------------------------------------


 
 
(d)
 
the exercise or purported exercise of the Landlord's rights of inspection and
entry to the Premises under Clause 20.


 
 
PART FIVE
 
REPRESENTATIONS, WARRANTIES,
COVENANTS, AND UNDERTAKINGS 25.   Ownership
25.1
 
The Landlord represents and warrants to the Tenant that it is the legal and sole
owner of the Premises (i.e. the land use rights of the Premises and the building
ownership rights of the Building) and has the right to lease the Premises
according to the terms of this Tenancy. In the event the Landlord is unable to
obtain the legal documents substantiating that it is the legal and sole owner of
the Premises and has the right to lease the Premises according to the terms of
this Tenancy within a reasonable period of time following the Possession Date,
the Tenant will have the right to terminate the Tenancy and will be entitled to
a full refund of all Rent paid hereunder.
26.
 
Fitness for Use and Quiet Enjoyment
26.1
 
The Landlord represents and warrants to the Tenant that as of the Possession
Date the Premises have been built in accordance with the Building specifications
set forth in Annex 3 of this Tenancy and in compliance with all relevant PRC
requirements, standards and specifications, and that the Premises are
structurally sound with proper drainage and sewage systems. The Landlord
represents and warrants to the Tenant that, as of the Possession Date and
throughout the Term, the Premises are and will continue to be fit for the use by
the Tenant for the Approved Use.
26.2
 
Subject to the Tenant performing and observing all of Tenant's obligations and
Landlord's rights under this Tenancy, the Landlord represents and warrants to
the Tenant that throughout the Term, the Tenant shall be able to peaceably and
quietly hold and enjoy the Premises for the use of business set in Business
License.
27
 
Mortgages, Liens and Encumbrances
27.1
 
The Landlord represents and warrants to the Tenant that, as of the Effective
Date of this Agreement, the Premises are free and clear of any mortgages, liens,
or other encumbrances or third party rights or interests.
28
 
Compliance with Law
28.1
 
The Landlord represents and warrants to the Tenant that, as of the Effective
Date and throughout the Term of Tenancy, the Landlord has complied and will
continue to comply with all Laws and requirements and directions of the
Authorities
 
 
(a)
 
relating to the Suzhou Industrial Park (where applicable);
 
 
(b)
 
relating to the ownership, lease of the Premises hereunder;
 
 
(c)
 
in respect of the observance or performance of the Landlord's obligations
hereunder; or
 
 
(d)
 
relating to town and country planning and environmental protection or safety in
relation to the Premises, Building and/or Estate and will immediately inform the
Tenant in writing of any notice received in relation to this Clause 28.1.
29
 
General Services
29.1
 
The Landlord shall provide the EM Services to the Tenant throughout the Term of
Tenancy;
29.2
 
The Landlord shall maintain, repair and keep in good condition and repair:
 
 
 
 
 
 
 

13

--------------------------------------------------------------------------------


 
 
(a)
 
the exterior, structural parts, concealed parts, cables, ducts, wiring and roof
of the Premises and/or the Building;
 
 
(b)
 
the structures, concealed pipes, cables, ducts and wiring on the Premises;
 
 
(c)
 
the fire fighting and protection equipment on the Premises;
 
 
(d)
 
any installations installed or provided by the Landlord on the Premises; and
 
 
(e)
 
the entrances, staircases, toilets and other conveniences and all other common
areas and facilities of the Premises intended for the use of the Tenant.
 
 
PART SIX
 
INSURANCE
30
 
Landlord's Responsibility for Insurance
30.1
 
The Landlord shall keep the structure and roof of the Building insured against
loss or damage.
30.2
 
The insurance effected under Clause 30.1 shall not include consequential losses
due to the Premises being rendered unusable.
31
 
Tenant's Responsibility for Insurance
31.1
 
The Tenant shall be liable to keep the Tenant's installations and the contents
in the Premises insured against fire and all other hazards.
 
 
PART SEVEN
 
SURRENDER OF THE PREMISES
32
 
Yield Up in original state and condition
32.1
 
Upon the termination of this Tenancy or the expiration of the Term (whichever is
earlier), the Tenant shall conduct reinstatement works and yield up the Premises
and all of the Landlord's Installations in their original state as of the
Possession Date (normal wear and tear and damage by Force Majeure to the
Premises excepted).
32.2
 
Notwithstanding Clause 32.1, for the external facilities installed by the
Tenant, the Landlord shall have the absolute discretion to take over the
facilities from the Tenant without any cost and expenses. In the event that the
Landlord would not take the facilities, the Tenant shall conduct the
reinstatement works for the external facilities installed by the Tenant
according to Clause 32.1.
32.3
 
In the event that the Tenant fails to yield up the Premises in accordance to
Clause 32.1, the Landlord shall be entitled to exercise its rights under
Clause 23.
32.4
 
If the Tenant is in breach of Clause 32.1, the Landlord shall be entitled to the
sum equivalent to the Rent, Service Charge or other sums which the Landlord
would have been entitled to if the Tenancy had not terminated, for the period
from the termination or expiry of this Tenancy (whichever is earlier) until such
reinstatement works have been completed.
32.5
 
Pursuant to Clause 32.3, the Landlord shall be entitled to deduct the reasonable
cost of reinstatement works from the Security Deposit. Where the Security
Deposit is insufficient, the Landlord shall give a seven (7) days' prior written
notice to the Tenant stating the amount due from the Tenant to the Landlord and
providing Tenant with supporting documentation for the cost of such
reinstatement and requesting for payment. The Tenant shall pay the amount stated
upon the expiry of the notice.
32.6
 
The Landlord shall return the balance unused monies from the Security Deposit
(if any) to the Tenant within thirty (30) days after the termination of the
Tenancy or the expiry of the Term (whichever the earlier) without interest.
 
 
 
 
 
 
 

14

--------------------------------------------------------------------------------


33
 
Permit Viewing
33.1
 
The Tenant shall permit intending tenants accompanied by the Landlord or its
authorized persons, at reasonable times to enter and view the Premises during
the three (3) calendar months immediately preceding the termination of the
Tenancy or the expiry of the Term upon reasonable prior notice and during normal
business hours, and upon execution of a confidentiality agreement if requested
by Tenant.
34
 
Renewal of Tenancy
34.1
 
The Tenant may at any time three (3) months prior to the expiry of the Term make
a written request to the Landlord for a renewal of this Tenancy.
34.2
 
If at the time of the request made pursuant to Clause 34.1, there is no
outstanding breach of the Tenant's obligations, the Landlord shall grant to the
Tenant a tenancy of the Premises for a further term of three (3) years on the
same terms and conditions (without covenants for renewal of this Tenancy and
Rent Free Period).
34.3
 
The rent for the further term of three (3) years is agreed at Renminbi One
Million Nine Hundred Ninety-Four Thousand and Ninety-Five and Cent Eighty-eight
(RMB1,994,095.88) per annum.
 
 
PART EIGHT
 
TERMINATION OF TENANCY
35
 
Landlord's Right of Termination
35.1
 
The Landlord may terminate and forfeit this Tenancy with immediate effect in the
event that:
 
 
(i)
 
The Tenant breaches its Tenant's obligations under the Tenancy and fails to
commence remedial work within the period stipulated under the Tenancy, or where
no period is specified, within twenty-one (21) days of the Landlord's prior
written notice to remedy such breach; or
 
 
(ii)
 
The Rent, Service Charge, interest or any other sums due under or by virtue of
the Tenancy, or any part thereof is unpaid for fourteen (14) days after becoming
payable (whether the same is formally demanded or not); or
 
 
(iii)
 
The Tenant enters into liquidation, whether compulsory or voluntary (save for
the purpose of reconstruction or amalgamation) or the Tenant enters into any
arrangement with its creditors by composition or otherwise in anticipation of
liquidation; or
 
 
(iv)
 
The Tenant suffers any distress, attachment or execution on or against the
Tenant's goods in the Estate.
35.2
 
The Landlord's other rights and remedies in respect of any breach of the
Tenant's obligations shall not be prejudiced by Clause 35.1.
35.3
 
In addition to the Landlord's right under Clause 35.1, the Landlord shall have
the right of re-entry to the Premises; and the right to claim as a debt against
the Tenant for all outstanding Rent, Service Charge, utility charges and such
other sums due and payable up till the termination of the Tenancy.
36
 
Tenant's Right of Termination
36.1
 
Upon the pre-matured termination of this Tenancy, the Tenant shall give a
written notice of the termination to the Landlord at least three (3) months in
advance. The three (3) months shall start from the date on which the Landlord
has received such notice. In the event the Tenant failed to give the notice of
termination, the Landlord may apply the balance Security Deposit (less such
appropriate deduction) to pay the outstanding Rent.
 
 
 
 
 
 
 

15

--------------------------------------------------------------------------------


36.2
 
The Tenant may terminate this Tenancy by serving three (3) months' prior written
notice to the Landlord or paying the pro-rated Rent in lieu of such notice
period equivalent to amount of three (3) months' rent, without providing any
reason.
36.3
 
The Tenant may terminate and forfeit this Tenancy with immediate effect in the
event that:
 
 
(a)
 
the Landlord materially breaches Landlord's obligations or its representations
and warranties under this Tenancy and also fails to remedy such breach within
twenty-one (21) days of the Tenant's prior written notice to do so; or
 
 
(b)
 
the Landlord enters into liquidation, whether compulsory or voluntary (save for
the purpose of reconstruction or amalgamation) or the Landlord enters into any
arrangement with its creditors by composition or otherwise in anticipation of
liquidation; or
 
 
(c)
 
the Landlord's business license or leasing permit is terminated or revoked for
any reason whatsoever.
36.4
 
When the Tenant terminates this Tenancy pursuant to Clause 36.1 or 36.2 of this
Tenancy:
 
 
(a)
 
the Landlord shall have the right to retain the Security Deposit upon
termination of this Tenancy (subject to the Tenant's entitlement of set-off in
case that the Tenant terminates the Tenancy by paying the pro-rated Rent in lieu
of six months' notice period and amount equivalent to three (3) months' rent);
and
 
 
(b)
 
Rent shall become due and payable by the Tenant for the entire Rent Free Period
with effect from the date of the notice of termination. Such Rent shall be
calculated at the prevailing rate of Rent on the date of the notice of
termination.
36.5
 
When the Tenant terminates this Tenancy pursuant to Clause 36.3 of this Tenancy
and/or pursuant to Clause 37.1 (Force Majeure), the Tenant shall be entitled to
the refund of the Security Deposit without interest within thirty (30) days from
the expiration of Term, save and except for any Rent or Service Charge that is
outstanding at the time of such termination, and the Tenant shall not be liable
to the Landlord under this Tenancy in any way whatsoever.
37
 
Force Majeure
37.1
 
If the Premises or any part thereof shall at any time during the Term be
destroyed or damaged such that the Premises becomes inaccessible or totally
unsuitable for use by the Tenant by reason of Force Majeure AND it is not
attributable to the willful or negligent misconduct of either Party, the Tenancy
shall be suspended immediately and neither Party shall be liable for the damage
caused by Force Majeure. If the suspension lasts for more than thirty
(30) business days, Tenant has the right to terminate the Tenancy.
37.2
 
During the suspension of the Tenancy,
 
 
(i)
 
The Landlord has the discretion to restore the Premises to its original state as
at the Possession Date; and
 
 
(ii)
 
The Parties shall use their best endeavors to reach an amicable solution.
37.3
 
In the event that any of the Parties shall be rendered unable to perform or
perform within the stipulated time the whole or any part of its obligations
under this Tenancy by reason of Force Majeure, the time limit for the
performance of this Tenancy or any provisions thereof should be extended for a
period corresponding to the effects of such cause.
 
 
 
 
 
 
 

16

--------------------------------------------------------------------------------


37.4
 
The Party affected by the event of Force Majeure shall inform the other Party in
the shortest possible time after the occurrence of such event and provide the
other Party with documents sufficiently evidencing the cause, nature and
severity of the occurrence of such event as soon as possible.
37.5
 
Upon the occurrence of an event of Force Majeure, the Parties shall use their
best endeavors to reduce the effects of such event on the performance of this
Tenancy to a minimum.
 
 
PART NINE
 
COMPLIANCE WITH RULES, REGULATIONS & LAWS
38
 
The Parties' Compliance with the Law Applicable to Entities in the Suzhou
Industrial Park
38.1
 
Each Party shall comply with the Law including those which are applicable to
entities established in the Suzhou Industrial Park, and fulfill that Party's own
obligations under this Tenancy.
39
 
Tenant's Compliance & Observation of the Estate Management Rules & Regulations
39.1
 
The Tenant shall observe and comply with and ensure observance and compliance
with all reasonable rules, notices, regulations, handbooks and stipulations
which may, from time to time, be made or issued by the Landlord in respect of
the Estate and/or the Premises PROVIDED THAT such rules, notices, regulations,
handbooks and stipulations shall not be inconsistent with the Law, and are
provided to Tenant.
40
 
Tenant's Compliance with the Law
40.1
 
The Tenant shall comply with any Law and all directions and requirements of the
Authorities, relating to the Estate (where applicable) and to the use and
occupation of the Premises, in respect of the observance or performance of the
Tenant's Obligations; or relating to town and country planning and environmental
protection or safety in relation to the Building and/or the Premises.
40.2
 
Where the Tenant receives any notice from the Authorities pertaining to the
Estate, the Tenant shall immediately inform the Landlord in writing.
41
 
Applicable Law
41.1
 
The execution, validity, interpretation and performance of this Tenancy and the
resolution of any dispute arising from or in relation to this Tenancy shall be
governed by the laws of the PRC.
42
 
Dispute Resolution
42.1
 
In the event any dispute arises between the parties out of or in relation to
this Tenancy, including any dispute regarding its breach, termination, validity
or interpretation, the Parties shall attempt in the first instance to resolve
such dispute through friendly consultations. If the dispute has not been
resolved through friendly consultations within sixty (60) days after one Party
has served written notice to the other Party requesting the commencement of
consultations, then the dispute shall be settled by arbitration.
42.2
 
The arbitration shall be conducted by the China International Economic Trade
Arbitration Centre ("CIETAC") Shanghai Branch to be held in Shanghai in
accordance with its procedural rules then in force.
 
 
PART TEN
 
NOTICE & SERVICE
43
 
Service of Notices
43.1
 
Every written notice under this Tenancy shall be served by personal delivery,
registered post or facsimile transmission.
 
 
 
 
 
 
 

17

--------------------------------------------------------------------------------


43.2
 
Subject as otherwise provided in this Tenancy, the written notice is deemed to
have been received by either Party where the notice is delivered by one Party to
the other Party:
 
 
(i)
 
Personally or registered post, immediately upon receipt by that receiving Party;
or
 
 
(ii)
 
By facsimile transmission, at the time of dispatch with confirmed answer-back of
the addressee appearing at the beginning and end of the transmission.
43.3
 
Every notice to the Parties shall be delivered to the address(es) or facsimile
number(s) set out on the execution pages of this Tenancy or to such other
address or facsimile number as may from time to be time be notified by the
recipient to the other Party in this Tenancy.
 
 
PART ELEVEN
 
MISCELLANEOUS
44
 
Change in Floor Area of Building
44.1
 
No immaterial error or misstatement as to the description of the Gross Floor
Area of the Premises shall annul the Tenancy or entitle the Tenant to be
discharged from the Tenancy.
45
 
Severability
45.1
 
If at any time any provision or any part of a provision is or becomes illegal
invalid or unenforceable in any respect, the remaining provisions or parts of
the provision (to the extent that they are severable from such illegal invalid
or unenforceable provision or part of provision) shall in no way be affected or
impaired thereby.
46
 
Sets of Tenancy
46.1
 
The Parties shall execute six (6) original sets of this Tenancy, being three
(3) sets in English text and three (3) sets in Chinese text. One set of English
text and one set of Chinese text shall be submitted to the Suzhou Industrial
Park Administrative Committee for registration. The Parties shall each have one
(1) set of English and Chinese text.
46.2
 
In the event that there are discrepancies between the English and Chinese texts
of this Tenancy, the Chinese text shall prevail.
47
 
Consequential Damages
47.1
 
Neither Party shall be liable to the other for any indirect or consequential
losses or damages, including but not limited to, loss profits, arising out of
this Agreement.

18

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF the parties have set their hands the day and year
first above written.

SIGNED BY
Du Jianhua
General Manager of
CHINA-SINGAPORE SUZHOU INDUSTRIAL PARK LAND CO.,LTD
For and on behalf of the Landlord in the presence of
Zhou Yuan
Deputy General Manager
Address: #108 Xin Han Suzhou Industrial Park, Jiangsu, China 215021
Telephone Number(s): 86 512 67618568
Facsimile Number(s): 86 512 67616011

SIGNED BY

(name) Vest Oliver Henry
(position) General Manager
BENCHMARK ELECTRONICS (SUZHOU) CO., LTD.
For and on behalf of the Tenant
in the presence of
First American Title Insurance Company of Oregon
(name)

(position)

(company address): 19075 Northwest Tanasbourne Drive, No.
100, Hillsboro, Oregon 97124
Telephone Number(s): (503) 645-0320
Facsimile Number(s): (503) 645-6351

19

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.35



TENANCY AGREEMENT FOR SUCHUN INDUSTRIAL SQUARE
PARTICULARS OF TENANCY
GENERAL TERMS AND CONDITIONS
